UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-148155 Solar Energy Initiatives, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 20-5241121 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 119 Milliken Drive Kingstree, SC 29556 (Address of principal executive offices including zip code) (904) 644-6090 Registrant’s telephone number, including area code: Copies to: Stephen M. Fleming, Esq. Fleming PLLC 49 Front Street, Suite #206 Rockville Centre, New York 11570 516-833-5034 516-977-1209 (fax) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by a check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 10, 2011, the Company had outstanding 702,171,901shares of its common stock, par value $0.001. SOLAR ENERGY INITIATIVES, INC. Form10-K for the Fiscal Year Ended July 31, 2011 Index PAGENO. PART I Item 1. Business. 4 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments 17 Item 2. Properties. 18 Item 3. Legal Proceedings. 18 Item 4. Submission of Matters to a Vote of Security Holders. 18 PART II 18 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and issuer purchase of Equity securities. 18 Item 6. Selected Financial Data. 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperation. 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data. 26 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item9A(T). Controls and Procedures. 26 Item 9B. Other Information. 27 PART III Item 10. Directors, Executive Officers, and Corporate Governance. 27 Item 11. Executive Compensation. 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 32 Item 13. Certain Relationships and Related Transactions, and Director Independence. 36 Item14. Principal Accountant Fees and Services. 38 PART IV Item 15.
